Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto et al. (U.S. Patent Pub. No. 2018/0034646).

Regarding claims 1, 11, and 16, Kuramoto et al. teaches a computer-implemented method comprising: copying a digital certificate, from a first computer, onto a second computer 

Regarding claims 2, 12, and 17, Kuramoto et al. teaches wherein the copying a digital certificate, from a first computer, onto a second computer includes copying a defined file including the digital certificate, from the first computer, onto the second computer (paragraph 0034).

Regarding claims 3, 13, and 18, Kuramoto et al. teaches wherein the saving the renewed digital certificate on the second computer includes adding the renewed digital certificate to the copy of the defined file on the second computer (paragraph 0048).

Regarding claims 4, 14, and 19, Kuramoto et al. teaches wherein the copying a digital certificate, from a first computer, onto a second computer includes adding the copy of the digital certificate to a specified file on the second computer (paragraph 0048).

claims 5, 15, and 20, Kuramoto et al. teaches wherein the saving the renewed digital certificate on the second computer includes adding the renewed digital certificate to the specified file on the second computer (paragraph 0060).

Regarding claim 6, Kuramoto et al. teaches wherein the copying the renewed digital certificate from the second computer onto the first computer includes copying the specified file from the second computer onto the first computer (paragraph 0052).

Regarding claim 7, Kuramoto et al. teaches wherein: the copying a digital certificate, from a first computer, onto a second computer includes copying a defined file including the digital certificate, from the first computer, onto the second computer; and the copying the specified file from the second computer onto the first computer includes overwriting the defined file on the first computer with the copy of the specified file from the second computer (paragraph 0066).

Regarding claim 8, Kuramoto et al. teaches wherein the requesting renewal of the digital certificate includes submitting a certificate renewal request, by the second computer, to the certificate authority (paragraph 0033).

Regarding claim 9, Kuramoto et al. teaches wherein the requesting renewal of the digital certificate further includes creating, by the second computer, the certificate renewal request (paragraph 0033).
claim 10, Kuramoto et al. teaches wherein the copying the renewed digital certificate from the second computer onto the first computer includes copying the renewed digital certificate from the second computer onto the first computer after the checking the renewed digital certificate, on the second computer, for specified conditions (paragraph 0039).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433